DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Misaki (US 2013/0063675 A1) in view of Yamazaki et al. (US 2015/0179810 A1, hereinafter “Yamazaki ‘810”), Yamazaki (US 2014/0042435 A1, hereinafter “Yamazaki ‘435”), Shimomura et al. (US 2016/0233340 A1) and Yamazaki et al. (US 2014/0054582 A1, hereinafter “Yamazaki ‘582”).
Regarding claim 1, Misaki shows in Figs. 5, 6, 13-15 and related text a method for manufacturing a semiconductor device 26 ([0001], lines 1-7; [0145], lines 1-5; [0146], lines 1-6; [0153], lines 11-12), comprising: 
forming a gate electrode 14gd (Fig. 5; [0105], lines 1-16); 
forming an insulating film 16 over the gate electrode (Fig. 6; [0107], lines 1-4); 
forming an oxide semiconductor film 20 (17/18/19) over the insulating film (Fig. 13; [0148]-[0150]); and 
forming a pair of electrodes 24sd/24dd over the oxide semiconductor film (Fig. 15; [0153], lines 1-12), 
wherein the step of forming the oxide semiconductor film comprises: 

a step of forming a second oxide semiconductor film 18 over the first oxide semiconductor film (Fig. 13; [0149], lines 1-13); and 
a step of forming a third oxide semiconductor film 19 over the second oxide semiconductor film (Fig. 13; [0150], lines 1-13), and 
wherein the first oxide semiconductor film, the second oxide semiconductor film, and the third oxide semiconductor film are successively formed with a sputtering apparatus in a vacuum (Fig. 13; [0148], lines 3-4 and 11-12; [0149], lines 5 and 12-13; [0150], lines 5 and 12-13),
wherein the first to third oxide semiconductor films are formed with different deposition gases (the first oxide semiconductor film is formed using a first deposition gas having an oxygen flow rate of 5-50% of a total flow rate (oxygen + argon), the second oxide semiconductor film is formed using a second deposition gas having an oxygen flow rate of 5-10% of a total flow rate (oxygen + argon), and the third oxide semiconductor film is formed using a third deposition gas having an oxygen flow rate of 0-5% of a total flow rate (oxygen + argon)),
wherein each of the first oxide semiconductor film, the second oxide semiconductor film, and the third oxide semiconductor film is formed by a sputtering method using an In-Ga-Zn metal oxide target ([0148]-[0150]).
Misaki does not explicitly disclose the second oxide semiconductor film is formed under a lower oxygen partial pressure than one or both of the first oxide semiconductor film and the third oxide semiconductor film, a substrate temperature when forming the 
Yamazaki ‘810 teaches the second oxide semiconductor film is formed under a lower oxygen partial pressure (33%) than one or both of the first oxide semiconductor film (50%) and the third oxide semiconductor film (33%) ([0644], [0645], [0650], [0659]).
Yamazaki ‘435 teaches in Figs. 4A, 4B and related text a substrate temperature when forming the first oxide semiconductor film 403a, the second oxide semiconductor film 403b, and the third oxide semiconductor film 403c is room temperature ([0119], lines 1-4).
Shimomura teaches an atomic ratio of In: Ga: Zn in the In-Ga-Zn metal oxide target equals 4:2:4.1 ([0082], lines 1-4; [0084], lines 1-2; [0091], lines 1-4).
Yamazaki ‘582 teaches in Fig. 9A and related text the second oxide semiconductor film (middle sublayer of 305 in the case of a three-layer structure) has a lower crystallinity than each of the first oxide semiconductor film (lower sublayer of 305) and the third oxide semiconductor film (upper sublayer of 305) ([0243], lines 1-12 and [0249], lines 1-15).
Misaki, Yamazaki ‘810, Yamazaki ‘435, Shimomura and Yamazaki ‘582 are analogous art because they each are directed to thin film transistors having oxide semiconductor active layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Misaki with the specified features of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Misaki’s embodiment to form the second oxide semiconductor film under a lower oxygen partial pressure than one or both of the first oxide semiconductor film and the third oxide semiconductor film, as taught by Yamazaki ‘810, to set a substrate temperature when forming the first oxide semiconductor film, the second oxide semiconductor film, and the third oxide semiconductor film to be room temperature, as taught by Yamazaki ‘435, to define an atomic ratio of In: Ga: Zn = 4:2:4.1 for the In-Ga-Zn metal oxide target, as taught by Shimomura, and to form the second oxide semiconductor film to have a lower crystallinity than each of the first oxide semiconductor film and the third oxide semiconductor film, as taught by Yamazaki ‘582, in order to suppress a change in electrical characteristics and to improve reliability in a semiconductor device using a transistor including an oxide semiconductor (Yamazaki ‘810: [0011], lines 1-4), in order to provide a highly reliable semiconductor device which exhibits stable electrical characteristics (Yamazaki ‘435: [0015], lines 1-5), in order to increase the conductivity of the target by increasing the proportion of indium (In) in the target to facilitate DC discharge or AC discharge, thereby enabling facile deposition over a large substrate, which improves the productivity of the manufacturing process (Shimomura: [0090]), and in order to reduce internal stress of the oxide semiconductor film or external stress, thereby reducing change in characteristics of the transistor, which further improves the reliability of the transistor (Yamazaki ‘582: [0249], lines 9-15), respectively.

Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Response to Arguments
Applicant's arguments filed October 7, 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the prior art of record does not teach or suggest the new limitation “the first to third oxide semiconductor films are formed with different deposition gases,” as recited in claim 1, it is respectfully submitted that Misaki teaches this limitation when this limitation is given its broadest reasonable interpretation in light of the specification (MPEP 2111).  The Examiner provides a table below to summarize the three different deposition gases used for the first to third oxide semiconductor (OS) films, respectively, as described in paragraphs [0148]-[0150] of Misaki.
FILM
O2 FLOW RATE (sccm)
TOTAL FLOW RATE (sccm)
O2 FLOW RATE  (%)
First OS film (17)
20-100
200-400
5-50
Second OS film (18)
20
200-400
5-10
Third OS film (19)
0-10
200-400
0-5


For example, Misaki’s first oxide semiconductor film may be formed using a first deposition gas having an oxygen flow rate of 50%, Misaki’s second oxide semiconductor film may be formed using a second deposition gas having an oxygen different deposition gases at least because they have different proportions of oxygen.
Allowable Subject Matter
Claims 6-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, Misaki, discloses a method for manufacturing a semiconductor device, comprising: forming a gate electrode; forming an insulating film over the gate electrode; forming a first oxide semiconductor film over the insulating film with use of a first deposition gas; forming a second oxide semiconductor film over the first oxide semiconductor film with use of a second deposition gas; forming a third oxide semiconductor film over the second oxide semiconductor film with use of a third deposition gas; and forming a pair of electrodes over the third oxide semiconductor film, wherein a proportion of an oxygen gas in the first deposition gas is higher than a proportion of an oxygen gas in the second deposition gas.  The prior arts of record, individually or in combination, do not disclose nor teach “a proportion of an oxygen gas in the third deposition gas is higher than the proportion of the oxygen gas in the second deposition gas” in combination with other limitations as recited in claim 6.
The prior art of record, Misaki, discloses a method for manufacturing a semiconductor device, comprising: forming a first gate electrode; forming a first insulating film over the first gate electrode; forming a first oxide semiconductor film over .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811